Citation Nr: 0511385	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  95-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active service from March 1965 to January 
1968.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in New Orleans, Louisiana.  The case was 
last before the Board in October 2003, at which time it was 
remanded to the RO for additional development.  At present, 
the veteran's case is once again before the Board for 
appellate consideration.  

The Board notes that, in July 1998, the veteran requested a 
Central Office hearing before a Veterans Law Judge, and thus, 
such hearing was scheduled for February 1999.  That same 
month, the veteran requested to postponed the hearing, and 
thus, the hearing was rescheduled for July 1999.  However, 
the veteran failed to report to the hearing.  As the record 
does not contain further indication that the veteran has 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a Central Office hearing withdrawn.  
See 38 C.F.R. § 20.702 (2004).

The Board further observes that the accredited representative 
appears to have raised the issue of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, in the March 2005 Informal Hearing Presentation.  
However, this issue is not currently before the Board and, 
accordingly, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with PTSD based upon 
a verified stressor from service.

3.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2004).  

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via multiple rating decisions, the SOC, 
and multiple SSOCs and Board remands, all documents issued 
from 1993 to the present.  In addition, a March 2003 SSOC, 
along with May 2004 and August 2004 RO letters also provided 
the veteran with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

In this regard, the Board notes the initial AOJ decision was 
made before August 2004, the date the last VCAA notification 
was sent to the veteran.  However, in reviewing the AOJ 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the statement of the case, and the supplemental 
statements of the case, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for a psychosis if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the veteran contends that he currently suffers 
from PTSD which is related to his active service.  In this 
respect, the Board notes that the service medical records are 
negative for any complaints or treatment for psychiatric 
symptomatology.  However, April 1966 service notations 
indicate that in March 1966 the veteran participated in 
combat operations against communist forces in defense of Chu 
Lai Republic of South Vietnam.  Following the above finding, 
the Board remanded the veteran's case in July 1999, January 
2001, and October 2003 for additional development.  

At present, the evidence of record includes the veteran's 
service medical records, and the below described post-service 
evidence, including a July 1986 VA examination report which 
shows the veteran was diagnosed with PTSD.  Clinical 
evaluation first indicated the possibility of personality 
disorder.  However, after further evaluation, it was found 
that he had overt depression, along with evidence of 
recurrent intrusive thoughts of Vietnam.

An October 1986 VA examination report shows a diagnosis of 
mixed personality disorder with borderline paranoid thoughts, 
severe.

Records from the Vet Center dated from September 1986 to 
October 1986 reveal that the Minnesota Multiphasic 
Personality Inventory (MMPI) and the Millon Clinical 
Multiaxial Inventory (MCMI) showed a picture typical of 
Vietnam combat veteran with chronic PTSD.  The veteran was 
diagnosed with classic picture of PTSD and poor psychosocial 
adjustment.  And, records from the Vietnam Veteran Resource 
Center dated June 1988 diagnosed the veteran with chronic 
PTSD.

Treatment records from various VA Medical Centers (VAMCs), 
including from the Alexandria and New Orleans VAMCs, dated 
from 1986 to 2002 describe the treatment the veteran has 
received over time for various health problems including 
anxiety.  Specifically, July 1986 notations show a diagnosis 
of depression with suicidal/homicidal ideations, substance 
abuse, and rule out organic problems.  August 1994 notations 
show a diagnosis of PTSD by history, depression, mixed 
personality disorder and alcohol dependence.  June 1994 
notations indicate PTSD with present exacerbation of anxiety 
and depression.  And October 2002 notations show a diagnosis 
of anxiety disorder not otherwise specified with PTSD by 
history and alcohol abuse by history.

An October 1994 report from the psychology clinic show a 
diagnosis of PTSD and substance abuse.  And, lay statements 
from P.J., the veteran's mother, his neighbor, his 
manager/boss, and his cousin, all tend to support the 
veteran's contention that he has PTSD which is related to his 
service.  

A September 2004 VA examination report notes the examiner 
reviewed a stressor letter submitted by the veteran in 
December 1992 and all of the post-service medical records 
which showed various diagnoses of PTSD.  On mental 
examination, the veteran was found to be dressed casual, neat 
and clean.  His manner was matter-of-fact.  He was quiet 
verbally, and contradicted himself from time to time.  There 
was no impairment of thought process or communication.  He 
was not psychotic and did not exhibit inappropriate behavior.  
He had ongoing suicidal thoughts, but they were superficial.  
He had no intention of harming himself and his religion would 
forbid it.  Personal hygiene was quite good.  He performed 
all activities of daily living without difficulty.  He was 
fully oriented, with slightly decreased short term memory 
which was deemed to be probably age related and related to a 
past history of significant alcohol consumption.  He was not 
obsessive or ritualistic.  The rate and flow of speech was 
satisfactory.  He had no panic attacks.  He had depression 
which was situational.  The examiner noted that it was clear 
the veteran was a 56 year old man, six times divorced, with 
personality disorder of paranoid type.  He did not trust 
anyone, specially the government, politicians or businesses.  
The examiner also found that the veteran met criteria A 
marginally, and criteria B1 but with infrequent intrusive 
thoughts.  The veteran also met criteria C1, but no other 
criteria in C, as well as met D1, D2, D3 and D5.  The veteran 
had only very few symptoms of anxiety and depression, and he 
contradicted himself in speech and on the record, which the 
examiner acknowledged made the case complicated.  However, 
the examiner found that this case was best viewed as one with 
severe personality disorder as the veteran had few and 
infrequent symptoms of PTSD.  The examiner also found that 
the veteran's anxiety and depression were situational, 
substance abuse was chronic and could contribute to the 
anxiety and depression, as well as that substance abuse could 
contribute to his subjective forgetfulness and his emotional 
liability.  The veteran was given Axis I diagnoses of anxiety 
and depressive disorders, both not otherwise specified and 
situational, and mild to moderate substance abuse, primarily 
alcohol.  On Axis II, the veteran was diagnosed with paranoid 
personality disorder.  

Upon a review of the evidence, however, the Board finds that 
the preponderance of the evidence in this case is against an 
award of service connection for the claimed PTSD.  The record 
simply does not include evidence that the veteran is actually 
currently diagnosed with PTSD.  Additionally, the record does 
not include any medical evidence showing that the veteran 
presented symptoms related to the claimed PTSD during active 
service; or that he was actually diagnosed with the 
disability during service.

The Board acknowledges that, in the March 2005 Informal 
Hearing Presentation, the veteran's representative requested 
that the Board obtain an independent medical opinion to 
provide evidence as to the etiology for the mental disorders 
found in the last examination, including anxiety disorder, 
situational depressive disorder, substance abuse, and mild to 
moderate and paranoid personality disorder.  The 
representative further noted that without definite etiologies 
for these disorders, it could be that such disorders are 
related to the veteran's claimed stressors.  As well, the 
representative further noted that the veteran's self-
medication with alcohol was done to mask or cope with the 
PTSD symptomatology.

In this respect, the Board finds that the issue of service 
connection for anxiety disorder, situational depressive 
disorder, substance abuse, and mild to moderate and paranoid 
personality disorder, is not currently before the VA or the 
Board for adjudication, and thus, the VCAA duties to inform 
and assist with respect to these disorders are not in effect.  
In sum, the need for an independent medical opinion is not 
shown.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2004).  The veteran, of course, is free to submit his 
application to VA for service connection for the above 
disorders.  

The Board also acknowledges the representative's argument 
that the veteran's self-medication with alcohol was done to 
mask or cope with the PTSD symptomatology.  However, the law 
is clear that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration). "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In this case, service connection may only be 
establish for a firm diagnosis of PTSD, which the evidence 
does not currently show.  PTSD symptomatology is not 
sufficient to establish service connection.

For the foregoing reasons, service connection for PTSD must 
be denied.  In arriving at this conclusion, the Board has 
considered the veteran's written arguments, and the lay 
statements, submitted in support of the veteran's claim that 
he has PTSD related to service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder was not incurred in or aggravated 
by service, given that the evidence of record is completely 
devoid of evidence supporting the veteran's contentions of a 
current disability.  As such, the Board finds that the 
evidence is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim of service connection for PTSD is denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


